Pettit, J.
This was a suit by the appellant, on the official bond of a former clerk of the circuit court, against Givan, his administrator, and the sureties on the clerk’s bond, to recover fees due to the relator as sheriff) which the clerk had collected and refused to pay over to the sheriff A separate demurrer, for want of sufficient facts, sustained to the complaint, exception taken, and this ruling is assigned for error.
There is no law making it the duty or authorizing the clerk to receive or receipt for the sheriff’s fees; and therefore his bondsmen are not liable for fees thus received by him. Jenkins v. Lemonds, 29 Ind. 294; Carey v. The State, ex rel. Farley, 34 Ind. 105. But the administrator is liable, not on the bond, but by filing a claim. Hyatt v. Mavity, 34 Ind. 415.
The judgment is affirmed, at the costs of the relator.